J. S08029/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.J.B., A MINOR                   :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
APPEAL OF: K.B., NATURAL FATHER          :         No. 1387 WDA 2016


              Appeal from the Order Entered August 19, 2016,
             in the Court of Common Pleas of Allegheny County
            Orphans’ Court Division at No. CP-02-0000071-2016


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND SOLANO, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED FEBRUARY 15, 2017

      K.B. (“Father”) appeals from the order entered August 19, 2016, in the

Court of Common Pleas of Allegheny County, Orphans’ Court Division,

granting the petition of the Allegheny County Office of Children, Youth and

Families (“OCYF”) and involuntarily terminating his parental rights to his

minor, dependent daughter, A.J.B. (the “Child”), born in December of 2014,

pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).1,2

After review, we affirm.


1
  By the same order, the trial court also involuntarily terminated the parental
rights of Child’s mother, S.J.S. a/k/a S.J.L. a/k/a S.L. (“Mother”), also
pursuant to Section 2511(a)(2), (5), (8), and (b), as well as Child’s legal
father, Mother’s former husband, S.L. (“Legal Father”), pursuant to
Section 2511(a)(3) and (b). Counsel for Legal Father sent a letter in
response to OCYF’s termination petition, advising that Legal Father waived
any potential rights to Child and would not oppose the petition and/or
appear for hearing. (See Exhibit CYF 1.) Neither Mother nor Legal Father
have appealed, nor are they parties to this appeal.
2
  We note that the guardian ad litem filed a brief in support of the
termination of Father’s parental rights.
J. S08029/17


      The trial court summarized the relevant procedural and factual history,

in part, as follows:

            Child first came to the attention of OCYF after Mother
            tested positive for opiates at the time of Child’s birth.
            The Child tested positive for morphine and codeine.
            The Child came into care via an Emergency Custody
            Authorization on December 29, 2014. Father had
            pending criminal charges at the time of the Child’s
            release.      The Child was placed with Paternal
            Grandparents on that date.

                  A Shelter Hearing was held on January 2,
            2015, where the Child was ordered to remain with
            Paternal Grandparents and Father was given
            supervised visits three times per week. On March 4,
            2015, the Child was adjudicated dependent pursuant
            to 42 Pa.C.S. § 6302 Dependent Child (1). Father
            was incarcerated at the time and agreed to the fact
            that he was not ready, willing, and able to care for
            the Child. Father[] was given one visit per week at
            the OCYF office. Father was ordered to have a Drug
            and    Alcohol    evaluation    and   comply    with
            recommendations, submit to random drug screens,
            attend Domestic Violence classes, enroll in Anger
            Management treatment, and complete Parenting
            classes.

            ....

                   At the dependency adjudication on March 4,
            2015, Father was given visitation once a week at the
            OCYF office. Father’s visits were then increased on
            September 2, 2015, to two times per week. . . .
            Father was consistent in his visitation prior to
            incarceration on October 23, 2015. On May 25,
            2016, this Court permitted Father to have contact
            visits with the Child in jail once per month. Father
            had a visit with the Child on July 21, 2016.

                  Father has an extensive criminal record in both
            Allegheny County and Washington County.           On
            January 7, 2016, Father was sentenced for DUI,


                                      -2-
J. S08029/17


             Burglary, Aggravated Assault, Unlawful Restraint,
             Terroristic Threats, Reckless Endangerment, Criminal
             Mischief, and Conspiracy. On March 2, 2016, Father
             pled guilty to Manufacture, Delivery, or Possession
             with Intent to Manufacture or Deliver, and
             Conspiracy. Charges for Intentional Possession of a
             Controlled Substance, Use or Possession of Drug
             Paraphernalia,     and     Resisting  Arrest   were
             nolle prossed. Father’s minimum date of release is
             October 2019. Father’s maximum date of release is
             October 2023. He is presently incarcerated at SCI
             Mercer.

Trial court opinion, 11/14/16 at 2-4 (footnotes omitted; citations to record

omitted).

     The trial court held regular permanency review hearings in this matter.

Throughout these reviews, the trial court maintained Child’s commitment

and placement, and permanency goal.

     On April 15, 2016, OCYF filed petitions to involuntarily terminate

parental rights.      Thereafter, the trial court conducted a hearing on

August 19, 2016. In support of its petitions, OCYF presented the testimony

of OCYF caseworker, Patrick Houy.          Further, counsel stipulated to the

admission of the reports of Eric Bernstein, PsyD.,3 and Terry O’Hara, Ph.D.,4

psychologists who conducted individual and interactional evaluations of

Mother,     Father,   and   Child,   and   an   interactional   evaluation   of



3
  Dr. Bernstein’s report subsequent to evaluations on April 2, 2016 and
April 7, 2016, was marked and admitted as Exhibit CYF 7.
4
 Dr. O’Hara’s report subsequent to evaluation on May 2, 2016, was marked
and admitted as Exhibit CYF 8.


                                     -3-
J. S08029/17


Paternal Grandparents and Child, respectively. (Notes of testimony, 8/19/16

at 62-63.) Father presented the testimony of Arsenal Family and Children’s

Center parent mentor, Margaret McGroarty.5 Father additionally testified on

his own behalf. Mother, although not present, was represented by counsel.

      By order entered August 19, 2016, the trial court involuntarily

terminated Father’s parental rights to Child.6     On September 16, 2016,

Father, through appointed counsel, filed a timely notice of appeal. Father,

however, did not file a concise statement of errors complained of on appeal

with his notice of appeal, as required by Pa.R.A.P. 1925(a)(2)(i) and (b). 7

By order dated September 27, 2016, this court directed Father to file and

serve a statement of errors complained of on appeal, no later than

October 6, 2016. On October 12, 2016, this court dismissed Father’s appeal

sua sponte, due to noncompliance. Thereafter, pursuant to application, on

October 24, 2016, this court reinstated Father’s appeal.     Father, through




5
  Upon review of Ms. McGroarty’s Individual Parent-Child Mentoring Report,
it is believed that her name is incorrectly referred to in the notes of
testimony as Martha. (See Father’s Exhibit A.)
6
 The trial court announced its decision, memorialized by subsequent order,
on the record at the conclusion of the hearing on April 19, 2016.
7
 In children’s fast track matters, such as this matter, a concise statement of
errors complained of on appeal is required to be submitted with the notice of
appeal. Pa.R.A.P. 1925(a)(2)(i).


                                    -4-
J. S08029/17


appointed counsel, filed a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b) on the same date. 8

      On appeal, Father raises the following issue for our review:

            Whether the Trial Court abused its discretion and/or
            err[ed] as a matter of law by determining that
            termination of Father’s parental rights would meet
            the needs and welfare of the child under
            Section 2511 (b), in spite of witness testimony to the
            contrary showing a strong bond between father and
            daughter[?]

Father’s brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or ill-
            will.” Id. The trial court’s decision, however, should

8
   As Father ultimately filed a statement on the same date as the
reinstatement of his appeal, only approximately one month after Father was
originally ordered by this court to file a statement, we do not penalize him.
See In re K.T.E.L., 983 A.2d 745 (Pa.Super. 2009) (failure to file a
Rule 1925(b) statement concurrently with a children’s fast track appeal is
considered a defective notice of appeal, to be disposed of on a case-by-case
basis, and will not be dismissed since failure to file the statement is a
violation of a procedural rule); cf. Mudge v. Mudge, 6 A.3d 1031
(Pa.Super. 2011), and J.M.R. v. J.M., 1 A.3d 902 (Pa.Super. 2010) (failure
to file a Rule 1925(b) statement, when ordered by Superior Court, will result
in a waiver of all issues on appeal).


                                     -5-
J. S08029/17


             not be reversed merely because the record would
             support a different result. Id. at 827. We have
             previously emphasized our deference to trial courts
             that often have first-hand observations of the parties
             spanning multiple hearings. See In re R.J.T., 9
             A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).           “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,
             the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a).     Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and


                                      -6-
J. S08029/17


           status of the emotional bond between parent and
           child, with close attention paid to the effect on the
           child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), and (8), as well as (b).      We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). Here, Father does not challenge the trial

court’s finding of grounds for termination under Section 2511(a).         We,

therefore, analyze the court’s termination pursuant to Section 2511(b) only,

which provides as follows:

           (b)   Other     considerations.--The     court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely   on   the   basis    of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition


                                    -7-
J. S08029/17


                     filed pursuant to subsection (a)(1), (6) or (8),
                     the court shall not consider any efforts by the
                     parent to remedy the conditions described
                     therein which are first initiated subsequent to
                     the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

      With regard to Section 2511(b), the Pennsylvania Supreme Court has

stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs
            and welfare of the child.” 23 Pa.C.S. § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M.,
            53 A.3d 781, 791 (Pa.Super. 2012). In In re E.M.,
            620 A.2d [481, 485 (Pa. 1993)], this Court held that
            the determination of the child’s “needs and welfare”
            requires consideration of the emotional bonds
            between the parent and child.           The “utmost
            attention” should be paid to discerning the effect on
            the child of permanently severing the parental bond.
            In re K.M., 53 A.3d at 791. However, as discussed
            below, evaluation of a child’s bonds is not always an
            easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.   Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as



                                        -8-
J. S08029/17


well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”   In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010), citing

In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super. 2008) (internal citations

omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).

        Instantly, in examining Section 2511(b) and determining whether

termination of Father’s parental rights serves Child’s needs and welfare, the

trial court reasoned as follows:

             Here, this Court judiciously evaluated the bond
             between Father and Child and determined that there
             was no indication that an emotional bond exists to
             the extent that the termination of parental rights of
             Father would cause Child to suffer extreme
             emotional consequences.         In reaching this
             conclusion, this Court weighed the totality of the
             circumstances and relied upon the testimony of
             Mr. Houy, and expert reports of Dr. Eric Bernstein,
             Psy.D., (hereinafter, “Dr. Bernstein”), psychologist


                                     -9-
J. S08029/17


              for Allegheny Forensic Associates, and Dr. Terry
              O’Hara,   Ph.D.,     (hereinafter  “Dr.   O’Hara[”]),
              psychologist for Allegheny Forensic Associates.

Trial court opinion, 11/14/16 at 6 (citation omitted).

                    This Court was within its discretion when it
              determined that severing the Child’s bond with
              Father would not cause extreme emotional
              consequences. Any detriment that the child would
              have suffered from termination has already occurred
              because of Father’s incarceration and absence from
              her life. Paternal Grandparents provide the Child
              with much needed stability and permanence.
              Therefore,   considering   the     [totality of the
              circumstances], this Court concludes that the
              developmental, physical, and emotional needs and
              welfare of the Child would be best served by
              terminating Father’s parental rights.

Id. at 8-9.

      Father, however, argues that the trial court abused its discretion in

determining termination of his parental rights satisfied Child’s needs and

welfare pursuant to Section 2511(b), despite evidence of a “strong bond”

between him and Child.        (Father’s brief at 11.)    Father avers that he

consistently attended visits with Child, which were positive.         Further, he

attempted to maintain contact with Child after his incarceration. (Id. at 12.)

Likewise, Father successfully completed Arsenal Family and Children’s Center

parenting program. (Id.) Therefore, Father posits, “The only way to ensure

continued contact between the child and [her f]ather is to allow Father to

maintain his parental rights. . . . [T]he possibility of future contact between

Father and [Child], which contact best serves the child’s needs and welfare,



                                     - 10 -
J. S08029/17


is in jeopardy unless Father’s parental rights are reinstated.” (Id. at 14.)

We disagree.

        Upon review, the record supports the trial court’s finding that Child’s

needs     and   welfare   favor   termination   of   Father’s   parental    rights.

Significantly, at the time of the hearing, Child had been out of parental care

for a total of 20 months. (Notes of testimony, 8/19/16, at 51.) Although

Father had visitation, it remained supervised. (Id. at 44.) Further, Father

only had one visit with Child since October 2015 due to Father’s

incarceration. (Id. at 45-46, 55-56, 60-62.)

        Moreover, while Dr. Bernstein, who conducted an individual evaluation

of Father and interactional evaluation of Father and Child, noted that Father

interacted well with Child, he expressed concern. (Exhibit OCYF 7 at 5, 8-9.)

As observed, Father “approached his daughter with animation and affection.

He gave her attention and support as he held her.”         (Id. at 5.)     In fact,

Dr. Bernstein indicated a “gentleness” about Father as it related to Child.

(Id. at 8.)     Nonetheless, as described by Dr. Bernstein, “[Father] spoke

coarsely and with brimming anger.       He appeared to be quite reactive and

impulsive to the extent that if and when challenged by his perception he

would likely react with physical confrontation and threatening behavior. He

appears to be particularly sensitive to any perceived judgment or hostility.”

(Id.) Therefore, Dr. Bernstein further summarized his impressions of Father

and their potential affect and impact as follows:



                                      - 11 -
J. S08029/17


            [Father] presented as an intense, easily angered,
            and     reactive   adult    who     is   susceptible     to
            confrontation.     To the extent that he distrusts
            others, feels isolated and alienated by others and
            constantly judged by others, he is likely to continue
            struggling with the intense anger and discovering
            himself in positions of difficulties with the law. . . . If
            he is to be incarcerated, his access to his daughter
            would be compromised and thus his daughter would
            be without his potential to positively influence her in
            her life. I also have concerns about the way in which
            [Father] communicates to the extent that as much
            as he presented sensitively in interaction with his
            daughter, I am unsure as to how he would ultimately
            influence her with the free use of profanity laden
            with intense anger. . . .

Id. at 9.

      Dr. Bernstein diagnosed Father with Cannabis Dependence; Mood

Disorder NOS; and Personality Disorder, “Provisional” with Antisocial

Paranoid Features. (Id. at 8.) He recommended domestic violence classes

to “increase awareness of the importance of communication” and how to

“role model . . . by effectively problem solving without the flirting with

violence,” as well as therapy focusing on communication and anger

management. (Id. at 9.)

      Furthermore,    Child   is   in   a   pre-adoptive    home    with   Paternal

Grandparents with whom she has formed a positive, strong, and supportive

relationship. (Notes of testimony, 8/19/16 at 53-54.) As testified by OCYF

caseworker Patrick Houy, “[Child]’s doing very well in the home. . . . She

has a good, strong bond with the grandparents.             She looks to them for

attention, has a good relationship with them, and she’s just overall doing


                                        - 12 -
J. S08029/17


very well.”    (Id. at 53.)   He further stated that, “she turns to them for

attention when needed, for comfort if she slips and falls and stuff like that,

and she just responds very well to them, and you can tell she has a good

nurturing relationship with them.” (Id.) As assessed by Mr. Houy, Child is

“happy.” (Id. at 54.)

      Likewise, Dr. O’Hara, who performed an interactional evaluation of

Paternal Grandparents and Child, highlighted Paternal Grandparents’ positive

parenting skills, as well as a bond between Paternal Grandparents and Child.

(Exhibit OCYF 8 at 5-7.)        Specifically, as it relates to parenting skills,

Dr. O’Hara noted, “[Paternal Grandparents] exhibited           several positive

parenting skills, as they were calm and relaxed with [Child], praised her, and

interacted well with her.     [Paternal Grandmother] appropriately supervised

[Child], was playful and interactive with her, redirected her well, and

distracted her appropriately.”    (Id. at 6.)   In addition, and of importance,

Dr. O’Hara observed a bond between Paternal Grandparents and Child.

              This examiner noted [Child] to exhibit several
              components of a secure attachment with [Paternal
              Grandparents]. For example, she utilized [Paternal
              Grandmother] as a secure base, where she
              “checked in” with [Paternal Grandmother], especially
              during the first part of the evaluation. Further, she
              spontaneously and frequently directed herself to
              [Paternal Grandparents], was euthymic throughout
              the evaluation, often smiled, and showed curiosity
              and autonomy.

Id.




                                      - 13 -
J. S08029/17


      Referencing Paternal Grandparents’ stability, as well as positive

parenting skills, Dr. O’Hara recognized, “[Child]’s progress thus far is, at

least in part, a reflection of [Paternal Grandparents’] care of her.” (Id. at

7.) While acknowledging Paternal Grandparents’ age, he indicated a lack of

evidence that “[Paternal Grandparents] are not able to reasonably care for

[Child]’s needs and welfare at this time and/or in the near future.” (Id.) As

a result, Dr. O’Hara opined that Paternal Grandparents outweighed any

possible detriment caused by the termination of parental rights. (Id. at 7.)

      Thus, we conclude that the trial court did not abuse its discretion in

finding termination of Father’s parental rights serves Child’s needs and

welfare pursuant to Section 2511(b).

      Accordingly, based on the foregoing analysis of the trial court’s

termination of Father’s parental rights, we affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/15/2017




                                     - 14 -